April 20, 2011 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL REPORTS SECOND QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a 45 percent increase from the prior year’s quarterly net income to $80,917,000, or $0.64 per diluted share, for its second fiscal quarter ended March 31, 2011. In comparison, the firm earned $55,628,000, or $0.45 per diluted share, for the second quarter of fiscal 2010. This quarter’s net revenue of $852,057,000 is a 16 percent increase over last year’s second fiscal quarter. “This quarter’s record net revenue, assets under administration and assets under management demonstrate the underlying strength of the firm through this economic recovery,” stated CEO Paul Reilly. “Net revenue was 5 percent higher and net income 1 percent lower than the previous quarter. Although net income was down slightly, it was in line with our expectations given positive adjustments during the first quarter,” Reilly continued. “The Private Client Group led this quarter’s growth with assets under administration reaching a record $275 billion. Assets under management also grew to a record $35.6 billion due to both market appreciation and net inflows. “Capital Markets had another strong quarter. Although the number of lead managed deals was up slightly sequentially, underwriting revenue was down due to smaller deal participations. However, M&A revenue was robust, making up the shortfall. Although Fixed Income commissions were down, Fixed Income produced solid results due to strong trading profits in the municipal area. “Raymond James Bank loan balances were down slightly once again due to a high level of payoffs. Although the loan production and pipeline have been strong, growing the loan book continues to be challenging within our target credit/risk appetite given the high rates of payoffs. “In early April, we closed on the Howe Barnes Hoefer & Arnett acquisition, and also completed a $250 million offering of 5-year senior notes. “Our business results continue to improve and we are well-positioned to continue our growth and expansion,” added Reilly. “The uncertain economic outlook, global unrest and mountain of proposed regulatory rules keep our optimism in check, but we look forward to meeting these challenges.” The company will conduct its quarterly conference call Thursday, April 21, at 8:15 a.m. ET. For a listen-only connection, visit raymondjames.com/analystcall for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. About Raymond James Financial, Inc. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principal wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd. have more than 5,300 financial advisors serving 1.9 million accounts in 2,400 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $275 billion, of which approximately $36 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2010 annual report on Form 10-K and the quarterly report on Form 10-Q for the quarter ended December 31, 2010, which are available on RAYMONDJAMES.COM and SEC.GOV. For more information, contact Steve Hollister at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media. Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three Months Ended March 31, 2011 March 31, 2010 % Change December 31, 2010 % Change Total Revenues 16
